  Case 1-18-01055-ess                   Doc 13-7         Filed 12/20/18            Entered 12/20/18 13:21:46
                                            Barasch McGarry            Fax:1-212-385-78d5         Nov 12 2009 02:46pm P001/007




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
---------------------------------------------------------------------        ~
BENJAMIN         PLAZA, JR.,                                                     Index No.: 700053/2009

                               Plaintiff,                                        .nJDGMENT

                   -against-

MICHAEL HEILBRON,

                            Defendant.
--------~--------------------------------------.---------------------
                                              x
          A Notice     of Motion,           dated July 20, 2009, having             been made        by plaintiff,

BENJAMIN         PLAZA, JR., for an order granting him a default judgment                         over defendant,

MICHAEL        HEILBRON,           pursuant to CPLR           9   3215, and upon the reading and f1ling the

Affirmation and exhibits in support thereof, and defendant having defaulted on said motion,

and the Court having had due deliberation thereon,

          AND, the Court having rendered a decision and order dated August 31, 2009, and

entered on September 1,2009, granting plaintiff, BENJAMIN                         PLAZA, JR. '5, motion for a

default judgment and setting the matter down for an Inquest on Damages,

          AND, the Court having conducted an Inquest on Damages on November 4,2009,

          AND, the Court having issued an oral decision regarding said Inquest on November

4,2009,

          NOW,     ON MOTION                of ROTHSTEIN            LAW     PLLe,     attorneys     for plaintiff,

BENJAMIN         PLAZA, JR., it is

          ADJUDGED,       that plaintiff, BENJAMIN                PLAZA, JR., residing at 19-88 78th

Street, East Elmhurst, New York, 11370, have judgment against defendant, MICHAEL

HEILBRON.        residing at 30-18 88th Street, Flushing, New York 11369. in the principal
 Case 1-18-01055-ess        Doc 13-7      Filed 12/20/18        Entered 12/20/18 13:21:46
                              Barasch McGarry       Fax: 1-212-385-7845    Nov 12 2009 02:46pm P002/007




amount of$125,200.00 (on~ hundred twenty-five thousand two hundred dollars), plus

costs in the amount of $                  plus interest from August 31 r 2009, in the

amount of $                            for a total judgment 0[$                     and

that BENJAMIN PLAZA, JR. shall have execution thereon.


                                            ENTER:




                                            Clerk of the Supreme Court
                                            Queens County          ,




                                                2
                 Case 1-18-01055-ess                  Doc 13-7         Filed 12/20/18         Entered 12/20/18 13:21:46
                                                       Barasch McGarry            Fax;1-212-38S-78dS        Nov 12 2009 02;d6pm P003/007




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF QUEENS
         ------_._---------------_ ..._-------------~_._-----_.----------------------
         BENJAMIN PLAZA, JR.,                                                                  Index No.: 700053/2009

                                                         Plaintiff,
                     - against-                                                                BILL OF COSTS and
                                                                                               NOTICE OF TAXATION
        MICHAEL HEILBRON,

                                                         Defendant.
        -----.--~-----------   ••   ••           w       ._.      •     ~          ~     _




COSTS:                                       $                  DISBURSEMENTS:                                                  $
Costs before note of issue               .   200.00             Fee fOr index number CPLR~8018(a)                           .       210.00
    CPLR 98201 subd. 1                                          Referee's fees CPlR 98301(a)(1), 8003(a)                    .
Costs after note of issue                .   200.00            Commissioner's compensation CPLR 98301 (a)(2) __ .
     CPlR 98201 subd. 2                                        Clerk's fee, filing notice of pend. or attach. CPlR
Trial of issue                           .   300.00            8021 (a)(1 0                                        )
     CPLR 98201 subd. 3                                        Entering and docketing judgment CPLR 98301(a)(7),
Allowance by statute                     .                     8016(a)(2)                                         .
    CPLR 98302(a), (b)                                         Paid for searches CPLR ~8301(a)(10)               .
Additional allowance                     .                     Affidavits & acknowledgments CPLR ~8009           .
    CPLR 98302(d)                                              Serving copy summons & complaint CPLR ~8011 (h)(1),
Motion costs                             .                     8301(d)                                           .                   37.00
    CPLR 98202                                                 Request for Judicial Intervention                 .                   95.00
Appeal to Appellate Term                 .                     Note of issue CPLR ~8020(a)                       .                   30.00
    CPlR 98203(b)                                              Paid referee's report CPLR ~8301(a)(12)           .
Appeal to Appellate Division             .                     Certified copies of papers CPLR 98301(a)(4)       .
    CPLR 98203(a)                                              Satisfaction piece CPLR 95020(a), 8021                       .
Appeal to Court of Appeals __            .                     Transcripts and filing CPLR 98021                           .
    CPLR 98204                                                 Certified copy of judgment CPLR ~8021                       .
Costs upon frivolous claims                                     Postage CPLR ~8301(a)(12)                                   .
    and counterclaims                    .                     Jury fee CPLR 98020(c)                                      .
    CPLR ~8303wa                                               Stenographer's fees CPLR ~8002, 8301                        .         15.00
                                                               Sheriffs fees on execution CPLR SS011. 8012                 .
                                                               Sheriff's fees, attachment, arrest, etc. CPLR ~8011         .
                                                               Paid printing cases CPLR ~8301(a)(6)                        .
                                                               Cler1<'sfees Court of Appeals CPLR ~8301(a)(12)             .
                                                               Paid copies of papers CPLR 98016(a)(4)                      .
                                                               Motion expenses CPLR ~8301(b)                               .        45.00
                                                               Fees for publication CPLR 98301(a)(3)                       .
                                                               Serving subpoena CPlR 98011(h)1. 8301(d)                    .        57.00
                                                               Paid for Search CPLR ~8301 (a)(1 0)                         .
                                                               Filing Fees for Motions CPLR 8020(a)                       .
                                                               Appellate Printing CPLR ~ 8301 (a) (6) & (12)              .
                                                               Notice of Appeal                                       , .
Costs                                .       $                 Referee's report                                           .
                                                               Attendance      of    witnesses    CPLR     98001 (a)(b)(c),
                                                               8301 (a)(1 )                                               .
Disbursements                        .       $


TOTAL                                        $                                                                                  $
              Case 1-18-01055-ess         Doc 13-7       Filed 12/20/18          Entered 12/20/18 13:21:46
                                            Barasch McGarry          Fax;1-212-3B5-7B45   Nov 12 2009 02;46pm P004/007




State of New York, County of New York       55.:


      The Wldersigned, an attorney admitted to practice in the coW'tsof this state, affirms:

        I am ERIC E. ROTHSTEIN, a Member of ROTHSTEIN LAW PLLC, attorneys for the plaintiff in the
above entitled action; that the foregoing disbursements have been or will necessarily be made or incurred in this
action and are reasonable in amount and that each of the persons narned as witnesses attended as such witness on
the trial, hearing or examination before trial herein the number of days set opposite their names; that each of said
persons resided the number of miles set opposite their names from the place of said trial, hearing or examination;
and each of said persons, as such witness as aforesaid necessarily traveled the nwnber of miles so set opposite
their names in traveling to, and the same distance in return from, the same place of trial, hearing or examination;
and that copies of documents are papers as charged herein were actually and necessarily obtained for use.

      The undersigned affirms that the foregoing statements are true, under the penalties ofpexjury.

Dated: New York, New York
       November 12, 2009
                                                                      ~E-~f]k
                                                                  ERIC E. ROTHSTE




                                                              2
              Case 1-18-01055-ess      Doc 13-7     Filed 12/20/18         Entered 12/20/18 13:21:46
                                        Barasch McGarry       Fax:1-212-3BS-7BdS         Nov 12 2009 02:46pm POOS/007


                                                                                                                   1

.....-....;
               1    SUPREME   COURT OF THE STATE OF NEW YORK                         ~~

               2    ~~~:_~~-~~~~~-~-~=~=~_:~~_:_~~:-~----X
                                              ' ~/L
                3   BENJAMINPLAZA,       JR.,                             Index    No.    700053/¥

               .4                               Plaintiff,                Decision

                5                       -against-

                6   MICHAEL HEILBRON,

                7                               Defendant.

                8        ---------------;----------------------X
                9                                         Supreme Courthouse
                                                          88-11    Sutphin Boulevard
               10~amaica,                                             New York 11435
                                                          Novembe.r 4,      2009
               11
   .~.,"

                    B E FOR     E:
               12                       HONORABLE         ALLAN    B. WEISS,

               13                                                 Justice

               14   A P PEA     R A .N C E S;

               15                FOR THE PLAINTIFF:
                                        ROTHSTEIN         LAW .FIRM, PLLC
               16                       11 Park Place.
                                        New York, 10007 (212)385-8015
               17                BY;    ERIC E. ROTHSTEIN, ESQ.

               18

               19

               20

               21

               22                                                 SUSAN    NAPOLI, CSR, RMR, CRR
                                                                  Senior    Court Reporter
               23

   ....-.,     24

               25



                                                                                                                   an
                 Case 1-18-01055-ess     Doc 13-7      Filed 12/20/18       Entered 12/20/18 13:21:46
                                           Barasch McGarry       Fax:1-212-3B5-7B45   Nov 12 2009 02;47pm P006/007


                                                                                                                2
                                                             Decision

                   1                      (The following constitutes the decision of the

                   2         Court, as requested:)

                   3                      THE COURT:         Okay.      The Court is going to award

                             the plaintiff, for past pain and suffering, the sum of

                  5          $75,000.

                   6                      Lorraine, got that?

                  7                       THE COURT CLERK:            No, I didn't hear you.              I'm

                  8          sorry.

                  9                       THE COURT:         Past pain and suffering, $75,000.

                 10                       THE COURT CLERK:            Okay.

                 11                       THE COURT:         For future pain and suffering,

 ,-.             12          $50,000, making a total of $125,000 for pain and

                 13          suffering, together with $200 for medical expenses, for

                 14          a total award of $125,200.

                 15                       The above constitutes the decision of the

                 16          Court.     Enter judgment with a copy of the transcript.

                 17                       (Pause in proceedings.)

                 18                       THE COURT:         Interest from August 31st, 2009.

                 19                       THE COURT CLERK:            To?

                 20                       THE.COURT:         Forever, till he gets paid.

                 21                  **********************************
                       CERTIFIED THAT THE FOREGOING IS A TRUE AND ACCURATE
                 22    TRANSCRIPT OF THE ORIGINAL STENOGRAPHIC MINUTES IN
                       .THIS CASE.                           A
                 23
......-.... ..
                                                       .~o-v                 !U~.rC,'
                 24                                     . Susan Napol i, CS , RMR, CRR
                                                          Senior Court Reporter
                 25



                                                                                                              sn
      Case 1-18-01055-ess           Doc 13-7     Filed 12/20/18           Entered 12/20/18 13:21:46
                                     Barasch McGarry          Fax:1-212-3BS-7BdS   Nov 12 2009 02:47pm P007/007




Index No.:              700053/09

SUPRMEME       COURT OF THE STATEOFNBWYORK
COUNTY OF QUEENS

BENJAMIN PLAZA, JR,

                                               Plaintiff,

                      -against-


MICHAEL HEILBRON,

                                               Defendant



                                           JUDGMENT



                                     RornSTElN         LAW PlLe
                                      Attorneys for Plaintiff
                                      11 Park Place, Suite 1801
                                    New York, New York 10007
                                            212-385-8015



CERTIFICATION      BY ATTORNEY:

The undersigned,   an attorney duly admitted to practice in the Courts of the State of New York,
shows:

I certify that, to the best of my knowledge, inforination and belief formed after an inquiry
reasonable under the cirCUllLStance, the presentation of the paper(s) listed above or contention(s)
herein are not frivolousas defmedin ~13~_'                     _' __


                                          Eric E. Rothstein
